Citation Nr: 1719681	
Decision Date: 06/02/17    Archive Date: 06/14/17

DOCKET NO.  11-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from June 1969 to October 1972, and from October 1973 to September 1974.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board remanded this claim in May 2016 for additional development, which has been concluded.  

In this decision, the Board is granting a TDIU effective from March 10, 2010, the date of his claim for a higher rating for PTSD.


FINDING OF FACT

The Veteran's PTSD renders him unemployable and has for the entire period on appeal.


CONCLUSION OF LAW

The criteria are met for a TDIU starting from March 10, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When any impairment of mind or body sufficiently renders it impossible for the average person to follow a substantially gainful occupation, that impairment will be found to be causing total disability.  38 C.F.R. § 3.340 (2016).  

If the schedular rating is less than total, as here, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  
38 C.F.R. § 4.16.  

The Veteran is service-connected for chronic PTSD and depression, with a 30 percent rating effective from December 2002 to May 2010, and a 50 percent rating thereafter.  He does not meet the schedular requirements for the immediate award of a TDIU; however, his claim has been referred to and reviewed by the Director of the Compensation Service, in December 2016, who did not find a TDIU on an extraschedular basis was warranted.  See 38 C.F.R. § 4.16(a) & (b).  As the RO has adjudicated this issue, the Board may review the Director's decision.

The issue is whether the Veteran's service-connected disability precludes him from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, education, training, and past work experience are relevant to the questions.

The record reveals the Veteran has had an unstable work history for many years.  He was in Vocational Rehabilitation through VA in 2008 and 2011.  Records from that program show that has the reading skills of a fourth grader, math skills of a second grader, and language skills of a fifth grader.  He completed high school, but no college.  Records show he did reasonably well throughout his 2008 period in Vocational Rehabilitation, but was let go from the job he obtained by the end of 2008 due to excessive absenteeism and alcohol dependence problems.  

He was in the program again in 2011, and was considered to have successfully completed it in December 2011, when he was placed in a permanent part-time reduced work tolerance position, with an understanding and accommodating employer, through a collaboration of VA's Vocational Rehabilitation Program, Goodwill Industries, the State's Vocational Rehabilitation Program, and the Department of Labor.  He was making about $1000 a month in this position, but reported at the June 2013 VA examination that he was fired from that job because he was not able to get along with co-workers.

The June 2010, June 2013, and July 2016 VA examiner opined that the Veteran's symptoms of PTSD and depression are inextricably intertwined with the symptoms of his drug and alcohol use disorders, therefore all of these symptoms are considered service-connected.  His VA examinations further show that he has been drinking excessively, and smoking marijuana, on a daily basis for the entire period on appeal.  He further has anger and frustration, difficulty concentrating, and anxiety.

Historically, one of his last employers indicated the Veteran was let go from a job in 2002 for smelling of alcohol and for frequent absenteeism.

The VA examiners have found the Veteran to have intermitted periods of inability to perform occupational tasks.  He was most recently found by the July 2016 VA examiner to have the capability of performing custodial duties, such as sorting, stocking, and assembling, or clerical duties such as filing.  

The Board does not find the VA examination opinions that he can work to be probative in light of the extensive evidence regarding multiple efforts at vocational training.  These records show, ultimately, that he was unsuccessful in maintaining even part-time work, in an accommodating environment, with assistance from four different government agencies.  He has a significant substance abuse problem, which is considered part of his service-connected disability.  His PTSD also causes avoidance, isolative behaviors, low tolerance for frustration, low self-esteem, and excessive worrying.  This evidence shows he is entitled to a TDIU for the entire period on appeal.  

The Veteran filed his claim for an increased rating in March 2010.  Accordingly, his TDIU is effective from the date of his claim.  38 C.F.R. § 3.400(o).


ORDER

A TDIU is granted effective from March 10, 2010.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


